                    Case 2:20-cv-01080-MLP Document 9 Filed 12/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   KONAF K S.,                                         Civil No. 2:20-CV-1080-MLP

11            Plaintiff,

12            vs.                                         ORDER ON SENTENCE SIX REMAND

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case is remanded pursuant to sentence six of 42 U.S.C. § 405(g) for further administrative

17   proceedings. Upon receipt of this Order, the Appeals Council will remand the case to an

18   administrative law judge for a de novo hearing. This Court should retain jurisdiction over the

19   case. If the outcome of the de novo hearing is unfavorable to Plaintiff, she may seek judicial

20   review by reinstating this case rather than by filing a new Complaint. If the outcome is favorable

21   to Plaintiff, the parties will move this Court for entry of Judgment.

22

23

24
     Page 1         ORDER ON SENTENCE SIX REMAND –
25                  [2:20-CV-1080-MLP]

26
                Case 2:20-cv-01080-MLP Document 9 Filed 12/16/20 Page 2 of 2



 1
              DATED this 15th day of December, 2020.
 2

 3                                                     A
                                                       MICHELLE L. PETERSON
 4                                                     United States Magistrate Judge

 5

 6

 7   Presented by:

 8   s/ Franco L. Becia
     FRANCO L. BECIA
 9   Special Assistant United States Attorney
     Office of the General Counsel
10   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
11   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
12   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
13

14

15

16

17

18

19

20

21

22

23

24
     Page 2      ORDER ON SENTENCE SIX REMAND –
25               [2:20-CV-1080-MLP]

26
